DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on July 21, 2021.  Claims 1, 3, 6, 8-10, 12, 15-18, 24, 25 and 30 are amended.  
Claims 1-30 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 1-30 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 8, 9, 16, 17, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 18, 19, 22, 23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, 3GPP Draft R1-1900505 hereby referred to as R1-1900505 in Applicant’s IDS in view of Gao et al. (US 2020/0162228 A1).

1.    Regarding claim 1, R1-1900505 teaches a method of wireless communication, comprising:
obtaining information for a transmission scheduled with pi/2 BPSK modulation, wherein the transmission includes two or more demodulation reference signal (DMRS) symbols (Section 1, page 1 pi/2 BPSK DMRS Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols);
determining a respective DMRS sequence for each DMRS symbol of the two or more DMRS symbols, wherein each DMRS sequence subsequent to another DMRS sequence is dependent on its immediately preceding DMRS sequence (Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols; complementary sequences); and
page 19 the single symbol DMRS CGS are used in the first symbols; corresponding sequence is used in the adjacent symbol).
	R1-1900505 does not explicitly disclose wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence.
	Gao teaches wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence (Paragraph [0061] and [0067] DMRS sequence generation independently configured).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence as taught by Gao in the system of R1-1900505 for RS configuration see Paragraph [0006] of Gao.

2.   Regarding claim 10, R1-1900505 teaches a wireless communication device, comprising: a transceiver;
a memory; and a processing circuit communicatively coupled to the transceiver and the memory, the processing circuit and the memory configured to:
obtain information for a transmission scheduled with pi/2 BPSK modulation, wherein the transmission includes two or more symbols scheduled for a demodulation reference signal (DMRS) (Section 1, page 1 pi/2 BPSK DMRS Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols);
Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols; complementary sequences); and
transmit via the transceiver the transmission including each of the respective DMRS sequences in each of the two or more symbols scheduled for the DMRS (page 19 the single symbol DMRS CGS are used in the first symbols; corresponding sequence is used in the adjacent symbol).
	R1-1900505 does not explicitly disclose wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence.
	Gao teaches wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence (Paragraph [0061] and [0067] DMRS sequence generation independently configured).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an initial DMRS sequence is determined independently of any other respective DMRS sequence as taught by Gao in the system of R1-1900505 for RS configuration see Paragraph [0006] of Gao.



Regarding claims 2 and 11, R1-1900505 in view of Gao teaches wherein the two or more DMRS symbols each include a length less than 30. (R1-1900505, Table 6 to 10 length 6, 12, 18 and 24 for pi/2 BPSK).

4.    Regarding claims 3 and 12, R1-1900505 in view of Gao teaches wherein determining the respective DMRS sequence for each DMRS symbol of the two or more DMRS symbols comprises:
determining the respective DMRS sequence for each DMRS symbol of the two or more DMRS symbols from a DMRS grouping table, wherein each DMRS sequence subsequent to another DMRS sequence in the DMRS grouping table is dependent on its immediately preceding DMRS sequence (R1-1900505, Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols; complementary sequences).

5.    Regarding claims 4 and 13, R1-1900505 in view of Gao teaches wherein the DMRS grouping table is associated with a particular DMRS length (R1-1900505, Table 6 to 10 length 6, 12, 18 and 24 for pi/2 BPSK).

6.    Regarding claims 5 and 14, R1-1900505 in view of Gao teaches, wherein the DMRS grouping table is associated with a particular number of DMRS symbols (R1-1900505, Table 6 to 10).
	
7.    Regarding claim 18, R1-1900505 teaches a method of wireless communication, comprising:
 (Section 1, page 1 pi/2 BPSK DMRS Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols); and
receiving the scheduled second transmission including the two or more DMRS symbols, wherein at least one DMRS symbol includes a DMRS sequence based on its immediately preceding DMRS sequence (page 19 the single symbol DMRS CGS are used in the first symbols; corresponding sequence is used in the adjacent symbol).
	R1-1900505 does not explicitly disclose wherein a DMRS sequence is determined independently of any other DMRS sequence.
	Gao teaches wherein a DMRS sequence is determined independently of any other DMRS sequence (Paragraph [0061] and [0067] DMRS sequence generation independently configured).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a DMRS sequence is determined independently of any other DMRS sequence as taught by Gao in the system of R1-1900505 for RS configuration see Paragraph [0006] of Gao.

8.    Regarding claim 25, R1-1900505 teaches a wireless communication device, comprising: a transceiver;
a memory; and

send a first transmission via the transceiver to schedule a second transmission from another wireless communication device with pi/2 BPSK modulation, wherein the second transmission is scheduled to include two or more symbols with a demodulation reference signal (DMRS) (Section 1, page 1 pi/2 BPSK DMRS Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols); and
receive the scheduled second transmission including the two or more symbols scheduled for a DMRS, wherein at least one symbol scheduled for a DMRS includes a DMRS sequence based on its immediately preceding DMRS sequence(page 19 the single symbol DMRS CGS are used in the first symbols; corresponding sequence is used in the adjacent symbol).
	R1-1900505 does not explicitly disclose wherein a DMRS sequence is determined independently of any other DMRS sequence.
	Gao teaches wherein a DMRS sequence is determined independently of any other DMRS sequence (Paragraph [0061] and [0067] DMRS sequence generation independently configured).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a DMRS sequence is determined independently of any other DMRS sequence as taught by Gao in the system of R1-1900505 for RS configuration see Paragraph [0006] of Gao.



9.    Regarding claims 19 and 26, R1-1900505 in view of Gao teaches wherein the DMRS sequence based on its immediately preceding DMRS sequence is defined by a DMRS grouping table that indicates a DMRS sequence for each subsequent DMRS symbol based on a DMRS sequence for any immediately preceding DMRS symbol (R1-1900505, Section 2.1.1.2 page 10 and Table 6-10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols; complementary sequences).

10.    Regarding claims 22 and 29, R1-1900505 in view of Gao teaches wherein the DMRS grouping table is associated with a particular DMRS length (R1-1900505, Table 6 to 10 length 6, 12, 18 and 24 for pi/2 BPSK).

11.    Regarding claim 23, R1-1900505 in view of Gao teaches, wherein the DMRS grouping table is associated with a particular number of DMRS symbols (R1-1900505 Table 6 to 10).

Claims 6, 7, 15, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, 3GPP Draft R1-1900505 hereby referred to as R1-1900505 in Applicant’s IDS in view of Gao et al. (US 2020/0162228 A1) in further view of Zhao et al. (US 2020/0204315 A1).
 
12.    Regarding claims 6 and 15, R1-1900505 teaches wherein:
Section 2.1.1.2 page 10 DMRS occupying two adjacent symbols or DM-RS configuration with two or more symbols; complementary sequence).
R1-1900505 in view of Gao does not explicitly disclose generating a Gold sequence; and segmenting the generated Gold sequence into different segments; and sending the transmission comprises sending each segment of the Gold sequence in different DMRS symbols.
Zhao teaches generating a Gold sequence; and segmenting the generated Gold sequence into different segments; and sending the transmission comprises sending each segment of the Gold sequence in different DMRS symbols (Figure 3, Paragraph [0066] to [0073] generate gold sequence; segment and transmit; two symbols jointly carry one same Gold Sequence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a Gold sequence; and segmenting the generated Gold sequence into different segments; and sending the transmission comprises sending each segment of the Gold sequence in different DMRS symbols as taught by Zhao in the system of R1-1900505 in view of Gao for detection precision and reducing detection complexity see Paragraph [0073] of Zhao.

13.    Regarding claim 7, R1-1900505 in view of Gao in view of Zhao teaches wherein each segment of the Gold sequence includes a length less than 30 (R1-1900505 Table 6 to 10 length 6, 12, 18 and 24 for pi/2 BPSK; Zhao Figure 3 Paragraph [0066]) .


Regarding claim 24 and 30, R1-1900505 in view of Gao does not explicitly disclose wherein each DMRS symbol of the two or more DMRS symbols includes a segment of a Gold sequence.
Zhao teaches wherein each DMRS symbol of the two or more DMRS symbols includes a segment of a Gold sequence (Figure 3, Paragraph [0066] to [0073] generate gold sequence; segment and transmit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein each DMRS symbol of the two or more DMRS symbols includes a segment of a Gold sequence as taught by Zhao in the system of R1-1900505 in view of Gao for detection precision and reducing detection complexity see Paragraph [0073] of Zhao.

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, 3GPP Draft R1-1900505 hereby referred to as R1-1900505 in Applicant’s IDS in view of Gao et al. (US 2020/0162228 A1) in further view of Kim et al. (US 2020/0178287 A1).

15.    Regarding claim 20 and 27, R1-1900505 in view of Gao does not explicitly disclose further comprising: sending the DMRS grouping table to the other wireless communication device.
	Kim teaches sending the DMRS grouping table to the other wireless communication device (Paragraph [0545] DMRS table transmitted).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466